DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s), “306”, which is mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Applicant is further advised to evaluate whether each reference sign mentioned in the specification is properly illustrated in the drawings.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Specification
4.	The specification is objected to due to the following discrepancy: 
the reference numeral “306”, which the specification describes (see page 5), is not illustrated in the drawings. Applicant is further advised to evaluate whether each reference sign illustrated in the drawings is properly described in the specification. 
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). Also see the relevant examples presented in the guidance (e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior. 
abstract idea: displaying an application or service; identifying the user as being assonated with a learning platform; accessing, using a connector connecting the learning platform and the application or service, first data related to performance of the user in the learning platform, the connector configurable to provide a plurality of connections between the application or service and the learning platform; processing an interaction of the user with the application or service; determining, based on the first data, that the user is unauthorized to perform the interaction with the application or service; presenting, responsive to determining that the user is unauthorized to perform the interaction with the application or service, the user with learning content associated with the learning platform; determining that the user has completed the learning content; and providing, responsive to determining that the user has completed the learning content, authorization to the user to perform the interaction with the application or service.
— 	Considering claim 8, the following claimed limitations recite an abstract idea: causing display of an application or service; identifying the user as being associated with a learning platform; accessing, using a connector connecting the learning platform and the application or service, first data related to performance of the user in the learning platform, the connector configurable to provide a plurality of connections between the application or service and the learning platform; processing an interaction of the user with the application or service; determining, based on the first data, that the user is unauthorized to perform the interaction with the application or service; causing, responsive to determining that the user is unauthorized to perform the interaction with the application or service, the user to be presented with learning content associated with the learning platform; determining that the user has completed the learning content; and providing, responsive to determining that the user has completed the learning content, authorization to the user to perform the interaction with the application or service.
— 	Considering claim 15, the following claimed limitations recite an abstract idea: displaying application or service; identifying the user as being associated with a learning platform; accessing, using a connector connecting the learning platform and the application or service, first data related to performance of the user in the learning platform, the connector configurable to provide a plurality of connections between the application or service and the learning platform; processing an interaction of the user with the application or service; determining, based on the first data, that the user is unauthorized to perform the interaction with the application or service; presenting, responsive to determining that the user is unauthorized to perform the interaction with the application or service, the user with learning content associated with the learning platform; determining that the user has completed the learning content; and providing, responsive to determining that the user has completed the learning content, authorization to the user to perform the interaction with the application or service.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a database system, a server system, a user interface, etc., which are utilized to perform the process of displaying, identifying, accessing, processing, determining, presenting, providing, etc. However, the claimed additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea identified above. 
The above demonstrates that the claimed additional elements are utilized merely as a tool to implement the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. This is because the claims do not provide an improvement over the relevant existing technology.
The above observation confirms that each of the claims, when considered as a whole, is directed to an abstract idea. 

Step 2B)
When considering each of the claims as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
Regarding the current claimed invention, it is worth noting that the disclosure describes a system directed to a conventional and generic arrangement of the additional elements. For instance, the specification describes a system/method that presents—to a user(s)—one or more trainings that allow the user to perform a given task (e.g. see pages 6 and 7); and wherein the system is implemented via one or more commercially available conventional computing devices (e.g. a mobile phone, a laptop computer, a desktop computer, etc.), which are arranged to communicate to a server over a conventional communication network, such as LAN, WAN, etc. (see page 13, lines 19-30).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea. It is worth noting that the above analysis already encompasses each of the current dependent claims (claims 2-7, 9-14 and 16-20). 
significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-20 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1, 8 and 15 recites, “accessing, using a connector connecting the learning platform and the application or service . . .  the connector configurable to provide a plurality of connections between the application or service and the learning platform” (emphasis added). 
	However, it is unclear how a single connector is considered to involve a plurality of connections between the application or service and the learning platform. Consequently, the current claims are ambiguous.  


- each of claims 3, 10 and 17 recites the term “a.pdf file”; however, it is unclear whether the above term is attempting to imply --a PDF file--. Consequently, claims 3, 10 and 17 are further ambiguous.   
- the last line of each of claims 5, 12 and 19 ends with a semicolon(;), as opposed to a period(.); and accordingly, it is unclear whether each of the above claims is complete.     

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.

Pomerantz 2007/0067441.
	Regarding claim 1, Pomerantz teaches the following claimed limitations: a database system implemented using a server system ([0022], [0033]: e.g. a system that provides one or more applications/services to a user(s); wherein the system comprises one or more computing devices that communicate with a server over a communication network), the database system configurable to cause: displaying, on a device of a user of an application or service, a user interface associated with the application or service; identifying the user as being associated with a learning platform ([0033] lines 13-15; [0035] lines 1-5; [0047]: e.g. the system displays a graphical-user-interface (GUI) on the user’s computing device—such as a laptop computer; and thereby allows the user to connect to a platform [a learning platform] that presents an application/service to the user. The system identifies—based on the user’s login data—that the user is associated with the platform. It is understood that the user’s login data includes user identifying information; such as username, password, etc. [0058] lines 1-3); accessing, using a connector connecting the learning platform and the application or service, first data related to performance of the user in the learning platform, the connector configurable to provide a plurality of connections between the application or service and the learning platform; processing an interaction of the user with the application or service ([0048], [0049], [0053], [0054]: e.g. as the user interacts with the application presented via the platform, the system evaluates the user’s activities in order to determine a skill-gap that prevents the user from properly interacting with the application—such as e-Banking application. The system uses stored data—such skill-gap behavior patterns stored in the database—to evaluate the user’s activities. Accordingly, the 
above indicates that the system already involves a connector that connects the learning platform and the application/service, including a plurality of connections between the application/service and the learning platform); determining, based on the first data, that the user is not suitable to perform the interaction with the application or service; presenting, responsive to determining that the user is not suitable to perform the interaction with the application or service, the user with learning content associated with the learning platform ([0055]; [0062] lines 6-12: e.g. based on the evaluation of the user’s activities, the system determines that the user does not have the skills needed to properly interact with the application; and thereby the system presents the user with training modules/contents associated with the platform); determining that the user has completed the learning content; and providing, responsive to determining that the user has completed the learning content, authorization to the user to perform the interaction with the application or service ([0063], [0064]: e.g. the system determines whether the user has completed the training modules, such as mandatory training modules, etc.; and wherein, responsive to the determination that the user has completed the training, the system allows the user to continue to interact with the application).
	Although Pomerantz does not explicitly describe determining that the user is unauthorized to perform the interaction with the application/service, Pomerantz already teaches that the system requires users, such as employees, to complete assigned mandatory trainings related to an application/service before the system provides the users with continued access to the application/service ([0063]). 
In addition, Pomerantz teaches that the system learns user behavior pattern over time, wherein the system adds—based on recorded user patterns—entries into a skill-gap behavior database ([0043]); and wherein the skill-gap behavior patterns stored 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pomerantz’s system; for example, by incorporating an algorithm that allows the system to identify one or more crucial applications/services, which require a user(s) to have a set level of skill(s) for interacting with the applications/services; wherein the system further determines—based on data stored in the skill-gap behavior database—whether the user has the set level of skill(s) for interacting with a given application/service; and thereby the system flags the user as an unapproved/unauthorized user when the user fails to meet the set level of skill(s); wherein the system also provides the user with one or more relevant mandatory trainings, so that the system would approve the user to interact with the application/service when the user completes the mandatory trainings, etc., and thereby the system improves the user’s chance to correctly perform one or more tasks using the application/service. 
Regarding claim 8, Pomerantz teaches the following claimed limitations: a method for integrating an application or service with a learning platform using a database system ([0022], [0033]: e.g. a system/method that provides one or more applications/services to a user(s); wherein the system comprises one or more computing devices that communicate with a server over a communication network), the method comprising: causing display of, on a device of a user of an application or service, a user interface associated with the application or service; identifying the user as being associated with a learning platform ([0033] lines 13-15; [0035] lines 1-5; [0047]: e.g. 
the system displays a graphical-user-interface (GUI) on the user’s computing device—such as a laptop computer; and thereby allows the user to connect to a platform [a learning platform] that presents an application/service to the user. The system identifies—based on the user’s login data—that the user is associated with the platform. It is understood that the user’s login data includes user identifying information; such as username, password, etc. [0058] lines 1-3); accessing, using a connector connecting the learning platform and the application or service, first data related to performance of the user in the learning platform, the connector configurable to provide a plurality of connections between the application or service and the learning platform; processing an interaction of the user with the application or service ([0048], [0049], [0053], [0054]: e.g. as the user interacts with the application presented via the platform, the system evaluates the user’s activities in order to determine a skill-gap that prevents the user from properly interacting with the application—such as e-Banking application. The system uses stored data—such skill-gap behavior patterns stored in the database—to evaluate the user’s activities. Accordingly, the above indicates that the system already involves a connector that connects the learning platform and the application/service, including a plurality of connections between the application/service and the learning platform); determining, based on the first data, that the user is not suitable to perform the interaction with the application or service; causing, responsive to determining that the user is not suitable to perform the interaction with the application or service, the user to be presented with learning content associated with the learning platform ([0055]; [0062] lines 6-12: e.g. based on the evaluation of the user’s activities, the system determines that the user does not have the skills needed to properly interact with the application; and thereby the system presents the user with training modules/contents associated with the platform); determining that the user has completed the learning content; and e.g. the system determines whether the user has completed the training modules, such as mandatory training modules, etc.; and wherein, responsive to the determination that the user has completed the training, the system allows the user to continue to interact with the application).
Although Pomerantz does not explicitly describe determining that the user is unauthorized to perform the interaction with the application/service, Pomerantz already teaches that the system requires users, such as employees, to complete assigned mandatory trainings related to an application/service before the system provides the users with continued access to the application/service ([0063]). 
In addition, Pomerantz teaches that the system learns user behavior pattern over time, wherein the system adds—based on recorded user patterns—entries into a skill-gap behavior database ([0043]); and wherein the skill-gap behavior patterns stored in the database include a threshold level of acceptability for the user’s performance; and wherein the system utilizes such data stored in the database to determine whether the user has the level of skill required to continue to access the application ([0054], [0061]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pomerantz’s system; for example, by incorporating an algorithm that allows the system to identify one or more crucial applications/services, which require a user(s) to have a set level of skill(s) for interacting with the applications/services; wherein the system further determines—based on data stored in the skill-gap behavior database—whether the user has the set level of skill(s) for interacting with a given application/service; and 
Regarding claim 15, Pomerantz teaches the following claimed limitations: a  computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium ([0022], [0033]: e.g. a system that provides one or more applications/services to a user(s); wherein the system comprises one or more computing devices that communicate with a server over a communication network. It is understood that such computing device, which is in the form of a desktop or a portable computer, already involves at least one non-transitory computer-readable medium that stores computer-readable program code capable of being executed by a processor(s)), the program code comprising instructions configurable to cause: displaying, on a device of a user of an application or service, a user interface associated with the application or service; identifying the user as being associated with a learning platform ([0033] lines 13-15; [0035] lines 1-5; [0047]: e.g. the system displays a graphical-user-interface (GUI) on the user’s computing device—such as a laptop computer; and thereby allows the user to connect to a platform [a learning platform] that presents an application/service to the user. The system identifies—based on the user’s login data—that the user is associated with the platform. It is understood that the user’s login data includes user identifying information; such as username, password, etc., see [0058] lines 1-3); accessing, using a connector connecting the learning platform and the e.g. as the user interacts with the application presented via the platform, the system evaluates the user’s activities in order to determine a skill-gap that prevents the user from properly interacting with the application—such as e-Banking application. The system uses stored data—such skill-gap behavior patterns stored in the database—to evaluate the user’s activities. Accordingly, the above indicates that the system already involves a connector that connects the learning platform and the application/service, including a plurality of connections between the application/service and the learning platform); determining, based on the first data, that the user is not suitable to perform the interaction with the application or service; presenting, responsive to determining that the user is not suitable to perform the interaction with the application or service, the user with learning content associated with the learning platform ([0055]; [0062] lines 6-12: e.g. based on the evaluation of the user’s activities, the system determines that the user does not have the skills needed to properly interact with the application; and thereby the system presents the user with training modules/contents associated with the platform); determining that the user has completed the learning content; and providing, responsive to determining that the user has completed the learning content, authorization to the user to perform the interaction with the application or service ([0063], [0064]: e.g. the system determines whether the user has completed the training modules, such as mandatory training modules, etc.; and wherein, responsive to the determination that the user has completed the training, the system allows the user to continue to interact with the application).
Pomerantz does not explicitly describe determining that the user is unauthorized to perform the interaction with the application/service, Pomerantz already teaches that the system requires users, such as employees, to complete assigned mandatory trainings related to an application/service before the system provides the users with continued access to the application/service ([0063]). 
In addition, Pomerantz teaches that the system learns user behavior pattern over time, wherein the system adds—based on recorded user patterns—entries into a skill-gap behavior database ([0043]); and wherein the skill-gap behavior patterns stored in the database include a threshold level of acceptability for the user’s performance; and wherein the system utilizes such data stored in the database to determine whether the user has the level of skill required to continue to access the application ([0054], [0061]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pomerantz’s system; for example, by incorporating an algorithm that allows the system to identify one or more crucial applications/services, which require a user(s) to have a set level of skill(s) for interacting with the applications/services; wherein the system further determines—based on data stored in the skill-gap behavior database—whether the user has the set level of skill(s) for interacting with a given application/service; and thereby the system flags the user as an unapproved/unauthorized user when the user fails to meet the set level of skill(s); wherein the system also provides the user with a relevant mandatory training(s), so that the system would approve the user to interact with the application/service when the user completes the mandatory trainings, etc., and 
	Pomerantz teaches the claimed limitations as discussed above. Pomerantz further teaches: 
	Regarding claims 2, 9 and 16, wherein the learning content associated with the learning platform includes a customizable list of learning content configurable by an authorized user associated with a first organization implementing the application or service ([0043], [0044], [0055]: e.g. an administrator or a subject matter expert develops training modules that are needed to interact with one or more applications/services; such as the e-Banking application; wherein such training involves a list of training modules/content; such as: a keyboard training module, an instruction training module regarding how to fill-out an e-Banking form, etc., and wherein one or more of the modules are presented to the user as a mandatory or a recommended training module. Accordingly, the learning content already includes a customizable list of learning content configurable by an authorized user associated with a first organization implementing the application or service); 
	Regarding claims 3, 10 and 17 the customizable list of learning content includes one or more of: a module, a video, a walkthrough, a Uniform Resource Locator (URL), a .pdf file, and/or a course ([0044]: e.g. the system already involves a database that stores plurality of training modules); 
	Regarding claims 5, 12 and 19, processing a further interaction of the user with the application or service; identifying, based on the further interaction, optional learning content associated with the application or service; presenting, responsive to identifying the optional learning content, the user with the optional learning content associated with the learning platform ([0036], [0055]: e.g. the system identifies—as the user is interacting with the application/service—one or more voluntary [i.e. optional]  training modules for the user; and thereby the system presents the voluntary training modules to the user); 
	Regarding claims 6, 13 and 20, wherein the user interface associated with the application or service is configurable to be dynamically updated in response to activity associated with the learning platform ([0047], [0053], [0060]: e.g. the user uses the user interface to interact with the application/service, such as entering data into a form presented via the e-Banking application; and wherein the system fills the form based on the data that the user is entering. Thus, the user interface associated with the application/service is already configurable to be dynamically updated in response to activity associated with the learning platform);
Regarding claim 7, wherein the application or service comprises a customer relationship management (CRM) platform and/or a social networking system provided to a plurality of tenant organizations via an on-demand computing environment ([0053], [0064]: e.g. the application/service—such as the e-banking application—already allows an enterprise(s) to provide a financial service to a customer(s); such as a customer(s) requesting the application/service to transfer funds, etc. It is understood that entities, such as banks, utilizes such application/service to manage financial activities. Accordingly, the application/service comprises a customer relationship management (CRM) platform and/or a social networking system provided to a plurality of tenant organizations via an on-demand computing environment). 
●	Claims 4, 11 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Pomerantz 2007/0067441 in view of Herschberg 2003/0022657.
	Regarding each of claims 4, 11 and 18, Pomerantz teaches the claimed limitations as discussed above. 
Pomerantz does not explicitly describe, processing a request, from an authorized administrator, to disable a first one of the connections between the application or service and the learning platform; and disabling, responsive to processing the request, the first connection between the application or service and the learning platform.
	However, Herschberg discloses a system that allows an administrator to set access rights to users who access one or more applications, wherein the administrator sets—for each user—an application(s) that the user is permitted to access, and also an application(s) that the user is not permitted to access, etc., and wherein, responsive to the administrator’s settings above, the system disables or denies the user’s access to an application(s) for which the user is not authorized ([0086], [0092], [0100], [0118], [0119]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pomerantz in view of Herschberg; for example, by incorporating an algorithm that allows one or more qualified individuals (e.g. an administrator) to manage each user’s accesses (customer’s access, employee’s access, etc.) to one or more applications/services that the system is providing; wherein the qualified individual disables a user’s access to a given application(s)/service(s) when that user is not suitable to interact with the application/service due to one or more reasons (e.g. when the user is unauthorized to access the application/service; when the user lacks the minimum skill requirement to access the application/service, etc.), in order to provide additional flexibility to the system, so that the potential to grant inappropriate users access to applications/services is minimized.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715